DENY; and Opinion Filed January 28, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00100-CV
                                       No. 05-15-00101-CV

                              IN RE CHANNING WAIR, Relator

                  Original Proceeding from the 265th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause No. F-0951478-R, F-0951425-R

                              MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Brown
       Relator filed this petition for writ of mandamus “seeking to compel the respondent to

grant his writ of habeas corpus pursuant to T.C.C.P. 11.05.”            In his petition for writ of

mandamus, relator states he filed a “habeas corpus” on August 6, 2014 “to receive copies of his

trial records to prove [his] claim of innocence.” He requests that the Court order the trial court

to rule on his request for the following records: 1) trial transcripts, 2) any motions filed in the

district court, 3) witness statements, 4) a copy of the surveillance videotape of the incident.”

       The Texas Rules of Appellate Procedure have specific requirements for the form and

contents of a petition for writ of mandamus. TEX. R. APP. P. 52.3. Relator's petition is not

properly certified and he has failed to include an appendix that includes a certified or sworn copy

of every document that is material to his claim for relief. TEX. R. APP. P. 52.3(j), 52.7(a)(1).

Because the mandamus record does not include relator’s pleadings in the trial court, the
mandamus record in this case is insufficient to determine whether relator has filed a pending

petition for writ of habeas corpus and seeks documents in conjunction with a pending petition or

whether relator is simply seeking documents to prepare for the filing of a future petition for writ

of habeas corpus. This distinction is critical because it determines whether the Court has

jurisdiction over the petition for writ of mandamus. Compare Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus

to vacate judgment of conviction, court of appeals usurped exclusive authority of court of

criminal appeals to grant post-conviction relief by writ of habeas corpus) with Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 118 (Tex. Crim. App. 2013) (orig. proceeding)

(absent pending application for habeas corpus filed under Article 11.07 of the Code of Criminal

Procedure, appellate court has jurisdiction to rule on a mandamus petition requesting access to

material that could be used in future habeas application).

       Because relator has failed to comply with the requirements of rule 52, he has failed to

show he is entitled to mandamus relief.        Accordingly, we deny the petition for writ of

mandamus. TEX. R. APP. P. 52.8.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


150100F.P05




                                               –2–